

Exhibit 10.1
AMENDED EMPLOYMENT AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
JOEL N. WALLER
THIS AMENDED EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of
January 15, 2018 (the “Effective Date”), by and between Christopher & Banks
Corporation, a corporation duly organized and existing under the laws of the
State of Delaware (the “Corporation”), and Joel N. Waller (“Executive”) and
amends and restates in its entirety the employment agreement entered into
effective January 17, 2017 between the Corporation and Executive.
RECITALS


WHEREAS, effective as of January 17, 2017, the Corporation and Executive entered
into an employment agreement with respect to the employment of Executive as the
Corporation’s interim Chief Executive Officer and President; and


WHEREAS, the Corporation and Executive desire to amend the original agreement in
its entirety with this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
set forth below and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by both parties, the Corporation and
Executive agree as follows:

ARTICLE 1
EMPLOYMENT


1.1    Commencing as of January 17, 2017, the Corporation has employed
Executive, and Executive has agreed to be employed by the Corporation, as its
interim President and Chief Executive Officer (collectively, “CEO”). The parties
hereto initially agreed that Executive’s term in such roles would end on the
earlier of January 17, 2018 or the date on which a permanent CEO commences
employment. For good and valuable consideration, as described below, the parties
have agreed that Executive will continue to perform those roles until the
earlier to occur of: (i) the date his successor so commences employment, and
(ii) January 17, 2019; at which point his employment as interim CEO shall
terminate.
1.2    Executive agrees to perform such duties as are customarily incident to
the position of CEO and such other duties which may be assigned to Executive
from time to time by the Board of Directors of the Corporation (the “Board”).


 
1




--------------------------------------------------------------------------------




1.3    In connection with Executive’s employment as interim CEO, the Board
elected Executive to serve as a director on the Board, and the stockholders have
elected Executive to the Board to serve until the Corporation’s 2018 annual
meeting of stockholders (the “2018 Annual Meeting”). Assuming he is interim CEO
at the time, the Board has agreed to nominate Executive for election as a
director at the 2018 Annual Meeting; provided, that, Executive hereby agrees to
resign, and acknowledges that, by signing this Agreement, he has irrevocably so
agreed to resign, from all officer and director positions he holds with the
Company, effective as of the date that he is no longer serving as interim CEO.
1.4    Furthermore, the parties hereto agree that, during the term of this
Agreement, but only from and after the date that he is no longer serving as CEO
of the Corporation due to the hiring a permanent CEO, Executive may perform
consulting services on behalf of the Corporation.

ARTICLE 2
TERM


2.1    Unless earlier terminated as provided in Article 11, this Agreement shall
terminate (i) January 17, 2019 if a new CEO has not been hired as of such date
or (ii) if a new CEO has been hired prior to January 17, 2019, the later of (x)
October 17, 2018 or (y) the date on which the new CEO in consultation with the
Board determines that Executive’s services as a consultant pursuant to Section
4.2 are no longer needed. Executive understands and agrees that he is employed
at-will by the Corporation.

ARTICLE 3
COMPENSATION AND BENEFITS


3.1    Beginning with the Effective Date, the Corporation agrees to pay
Executive while employed as CEO an annualized salary of $600,000, less required
and authorized deductions and withholdings.
3.2    In consideration for Executive’s willingness and agreement to continue in
the role of CEO of the Corporation beyond January 15, 2018 the Corporation is
granting Executive:
(a)    a non-qualified stock option to acquire 375,000 shares of its Common
Stock, with an exercise price equal to the closing price on the New York Stock
Exchange as of the grant date of the option and to be documented by that certain
Stock Option Agreement, between the Corporation and Executive attached hereto as
Exhibit A (the “Option Agreement”), and
(b)    a performance-based bonus award to be documented by that certain
Performance Bonus Award Agreement attached hereto as Exhibit B (the “Performance
Award”).


 
2




--------------------------------------------------------------------------------




3.3    Subject to the terms and conditions of such plans and programs, Executive
shall be entitled to participate in the employee benefit plans and programs
generally applicable to senior executives of the Corporation, other than any
annual or other short-term incentive compensation plan or program.
3.4    Executive maintains a residence in Rancho Mirage, CA, in addition to his
Minneapolis, MN residence, and may periodically commute between the Company’s
Plymouth, Minnesota headquarters and Rancho Mirage, CA. The Corporation hereby
agrees that, for a period commencing on the Effective Date and ending no later
than the last day of his employment with the Company as interim CEO (the
“Reimbursable Period”), upon proper submission to the Corporation of customary
documentation evidencing such expenditures by Executive, the Corporation will
reimburse Executive for the cost of round-trip airfare and related travel
expenses for Executive to travel between Rancho Mirage, California and
Minneapolis, Minnesota, up to an aggregate reimbursement amount not to exceed
$10,000 for the entire Reimbursable Period.
ARTICLE 4
DUTIES


4.1    Subject to the terms of Section 4.2, Executive agrees to devote
Executive’s full time and effort, to the best of Executive’s ability, to carry
out the duties of interim CEO for the profit, benefit and advantage of the
Corporation and Executive shall report directly to the Board in his capacity as
CEO.
4.2    Each of the Company and Executive understands and agrees that if a
successor President and Chief Executive Officer is hired before January 17,
2019, then, on and after the date on which his successor as President and Chief
Executive Officer of the Corporation begins his or her service with the
Corporation in those positions (the “New CEO Start Date”), Executive shall be
deemed to have been terminated without Cause from those positions (and all other
employment positions that he may then hold with the Company). Effective as of
the New CEO Start Date, the Company and Executive hereby acknowledge and agree
that Executive’s relationship with the Company shall automatically convert from
that of an employee and officer of the Company to that of a consultant to the
Company, as more fully described below. Each of the preceding sentences is
subject to the qualification that the Corporation shall not have delivered to
Executive a termination notice for Cause hereunder prior to the New CEO Start
Date. Executive’s compensation as a consultant shall be $25,000 per month
(without any withholdings or other deductions applicable to employees), prorated
for any partial month provided however that for any period prior to July 17,
2018 during which consultant is serving as a consultant rather than an employee,
he shall be paid consulting fees at the rate of $600,000 annually (without any
withholding or other deductions applicable to employees). All of the payments
pursuant to this Section 4.2 shall be paid at the time of the Company’s normal
payroll periods for corporate office employees.
4.3    If and when Executive’s relationship to the Company is automatically
converted to a consultant role pursuant to Section 4.2, Executive agrees that he
will make himself


 
3




--------------------------------------------------------------------------------




reasonably available to perform the following, together with such other roles
and responsibilities as are agreed to by the Executive on the one hand and by
the Corporation’s then President and Chief Executive Officer and the Board on
the other hand:
a.assistance as requested with the transition of the individual elected to serve
as Executive’s successor in the role of President and Chief Executive Officer
including, but not limited to, a review and assessment of the Company’s current
and past merchandising, marketing and sourcing strategies; customer
demographics; investor and vendor relationships; current operating systems; and
management capabilities;
b.periodic meetings or telephone conversations with the new President and Chief
Executive Officer to review or discuss matters relating to the business of the
Company, including, without limitation, the competitive environment, potential
marketing promotions or strategies, store shopping experience, merchandise
trends and sourcing, and the Company’s store concepts and e-commerce operations;
c.special projects as agreed to by Executive and by the Corporation’s new
President and Chief Executive Officer; and
d.as provided in Section 5.1 below.
4.4    Executive agrees to serve as a consultant pursuant to Section 4.2 until
the later of (i) October 17, 2018 or (ii) such time as the new CEO in
consultation with the Board determines that Executive’s services as a consultant
are no longer needed and so informs Executive in writing of this determination.
ARTICLE 5
COOPERATION


5.1    During the term of the Agreement and for one (1) year thereafter,
Executive agrees to cooperate fully with the Company, including its attorneys
and accountants, in connection with any potential or actual litigation, other
real or potential disputes, internal investigations or government
investigations, which directly or indirectly involve the Company. Executive
agrees to appear as a witness voluntarily upon the Company’s request regardless
of whether served with a subpoena and be available to attend depositions, court
proceedings, consultations or meetings regarding investigations, litigation or
potential litigation as requested by the Company. With respect to the
Executive’s cooperation obligations under this provision, for the one (1) year
period following the termination of this Agreement, the Company acknowledges
that these cooperation obligations, if exercised, will impose on Executive’s
time and could likely interfere with other commitments Executive may have in the
future. Consequently, the Company shall attempt to schedule such depositions,
court proceedings, consultations or meetings in coordination with Executive’s
schedule and to allow Executive to participate telephonically as appropriate but
Executive recognizes that scheduling of certain court proceedings, including
depositions and trials, may be beyond the Company’s control and that for some
matters or proceedings Executive’s physical presence may be required.


 
4




--------------------------------------------------------------------------------




5.2    Following the termination of this Agreement, the Corporation agrees to
reimburse Executive for his time incurred under this Article 5 at a rate of
$290.00 per hour for actual time spent preparing for and attending such
depositions, consultations or meetings as contemplated by Section 5.1. The
Corporation also agrees to reimburse Executive for the out-of-pocket
expenditures actually and reasonably incurred by Executive in connection with
the performance of services contemplated by this Article 5, including hotel
accommodations, coach airfare, transportation and meals consistent with the
Corporation’s generally applicable expense reimbursement policies at such time.
5.3    It is expressly understood by the parties that (i) any services Executive
may provide to Company after the termination of his employment shall not be as
an employee and Executive’s provision of such services shall not create or
constitute an employment relationship between Executive and the Company, (ii)
any payments to Executive pursuant to Section 4.2 or the hourly rate in Section
5.2 are not wages and instead shall be reflected on a federal 1099 tax form, and
(iii) the payment or reimbursement of expenses by the Corporation to Executive
under this Article 5 or in connection with providing consulting services under
Sections 4.2 and 4.3 shall be in exchange for Executive’s time and/or
reimbursement for expenses actually incurred and are not intended or understood
to be dependent upon the character or content of any information Executive
discloses in good faith in any such proceedings, meetings or consultations.
ARTICLE 6
DEFINITIONS


6.1    “Cause” shall mean (i) any fraud, misappropriation or embezzlement by
Executive in connection with or affecting the business of the Company or its
affiliates, (ii) any conviction of (including any plea of guilty or no contest
to) a felony or a gross misdemeanor by Executive, (iii) any gross neglect or
persistent neglect by Executive to perform the duties assigned to Executive or
any other act that can be reasonably expected to cause substantial economic or
reputational injury to the Company, (iv) any material breach of Sections  4.1,
4.3, 5.1, or Articles 7 or 8 of this Agreement, or (v) any material violation of
the Company’s written policies, procedures or Code of Conduct; provided further
that, in connection with clauses (iii) – (v), Executive shall first have
received a written notice from the Chair of the Board or from the Board, as a
whole, that summarizes and reasonably describes the manner in which Executive
has grossly or persistently neglected his duties, engaged in an act reasonably
expected to cause substantial injury, materially breached Sections 4.1, 4.3,
5.1, or Articles 7 or 8 of the Agreement, or materially violated a Company
policy, procedure or the Code of Conduct (the “Event”). To the extent the Event
is capable of being cured, Executive shall have fourteen (14) calendar days from
the date notice of the Event is delivered to Executive (via electronic mail,
regular mail, in person or otherwise) to cure the same. The Corporation is not
required to give written notice of, nor shall Executive have a period to cure
the same or any similar failure, which was the subject of an earlier written
notice to Executive under this Section 6.1.
6.2    “Company” shall mean the Corporation and/or its majority owned and wholly
owned subsidiaries.


 
5




--------------------------------------------------------------------------------




6.3    “Confidential Information” means any information (whether in tangible or
intangible form) that is not generally known outside the Company, including but
not limited to trade secrets, and that is proprietary to the Company, relating
to any phase of the Company’s existing or reasonably foreseeable business,
including information conceived, discovered or developed by Executive.
Confidential Information includes, but is not limited to, business plans;
strategic plans and initiatives; financial information, statements and
projections; new store plans or locations; payroll and personnel records and
information; marketing information, materials and plans; product designs;
supplier information; customer information; customer lists; project lists;
information relating to pricing and costs; or other information that is
designated by the Company as “Confidential” or other similar designation or is
treated by the Company as Confidential.
6.4    “Disability” shall mean any physical or mental condition which would
qualify Executive for a disability benefit under any long-term disability plan
then maintained by the Corporation or the employing subsidiary.
6.5    “Good Reason” means a resignation of employment by Executive within
twenty (20) calendar days following the occurrence of any one or more of the
following events without the Executive’s written consent: (i) any material
diminution in Executive’s position, responsibilities or title other than the
result of the hiring of a new President and Chief Executive Officer; (ii) any
diminution in Executive’s base compensation, other than when made on the same or
substantially similar basis for all senior executives of the Company by the
Board, or any Committee of the Board, after considering Executive’s input, or
(iii) the Company’s material breach of Articles 1 or 3 of this Agreement, which
breach has not been cured as provided below in this Section 6.5.
Executive shall have Good Reason to terminate his employment if (i) within
fifteen (15) calendar days following Executive’s determination that a Good
Reason exists, he notifies the Company (Attention: General Counsel) in writing
that he has determined a Good Reason exists and specifies in reasonable detail
the event creating Good Reason, and (ii) following receipt of such notice, the
Company fails to remedy such event within twenty (20) calendar days. If either
condition is not met, Executive shall not have a Good Reason to terminate his
employment.
6.6    (a) A “Prohibited Company” means any of the following, companies, to the
extent that they are engaged in selling women’s specialty apparel: Ascena Retail
Group, Inc.; Chico’s FAS, Inc.; Coldwater Creek, Inc.; J. Jill Group Inc.;
Kohl’s Corporation; New York & Co., Inc.; and The Talbots, Inc. (b) “Prohibited
Company” shall also include: (i) all divisions, subsidiaries, affiliates and
successors in interest of the stores or legal entities identified in
Section 6.6(a); and (ii) any person, business, or entity where a substantial
portion of Executive’s duties involve providing advice, consultation, products
or services to any of the entities or their affiliates identified in this
Section 6.6(a) or (b) (i).


 
6




--------------------------------------------------------------------------------




ARTICLE 7
NONCOMPETITION, NONSOLICITATION, NONDISPARAGEMENT
AND PERMITTED ACTIVITIES


7.1    During the term of this Agreement and for a period of one year
thereafter: (i) Executive shall not plan, organize or engage in any business
competitive with the Company or any product or service marketed or planned for
marketing by the Company or assist or work with any other person or entity to do
so; (ii) Executive shall not, without the prior written permission of the
Corporation’s Board of Directors, (x) directly or indirectly engage in
activities with a Prohibited Company or (y) own (whether as a shareholder,
partner or otherwise, other than as a 3% or less shareholder of a publicly held
company) any interest in a Prohibited Company, or (z) act as an officer,
director, advisor, consultant, agent or employee or otherwise participate in the
management of any Prohibited Company.
7.2    During the term of this Agreement and for a period of one year
thereafter. Executive shall not solicit, entice, encourage, or induce (or
attempt to do so, directly or indirectly), any employee of the Company to leave
or terminate his or her employment with the Company or to establish a
relationship with a Prohibited Company. This Section 7.2 shall apply to the
then-current employees of the Company and any individual who was employed by the
Company at any time in the forty-five (45) day period immediately prior to the
termination of this Agreement.
7.3    During the term of this Agreement and for a period of one year
thereafter, Executive shall not solicit, engage, or induce (or attempt to do so,
directly or indirectly) any vendor, supplier, sales agent or buying agent of the
Company to commence work on behalf of, or to establish a relationship with, a
Prohibited Company or to sever or materially alter his/her/its relationship with
the Company. The post-termination obligations of this Section 7.4 shall apply to
the vendors, suppliers, sales agents and buying agents of the Company as of the
date of Executive’s termination and at any time in the six-month period
immediately prior to Executive’s termination date.
7.4    During and after Executive’s employment with the Corporation, Executive
promises and agrees not to disparage the Company or the Company’s officers,
directors, employees, products or services.
7.5    On and after the date that Executive’s relationship with the Company
converts to that of a consultant, Executive may, consistent with his other
obligations under the Agreement, perform services on behalf of (a) any junior
clothing retailer, i.e., a clothing company that targets primarily teenagers and
young adults, or (b) any women’s specialty apparel company not listed as a
Prohibited Company.
ARTICLE 8
CONFIDENTIAL AND PROPRIETARY INFORMATION, IDEAS, AND PROPERTY
8.1    Executive promises and agrees to take reasonable measures to maintain and
preserve the confidentiality of the Confidential Information.


 
7




--------------------------------------------------------------------------------




8.2    Executive promises and agrees not to use or disclose Confidential
Information except in the course of performing Executive’s duties as an employee
or consultant solely for the benefit of, and on behalf of, the Company.
8.3    Executive promises and agrees not to use, discuss, disclose, divulge, or
make available in any way, whether directly or indirectly, Confidential
Information to any person or entity not authorized by the Company to receive or
use it.
8.4    Employee acknowledges and agrees that all documents, electronic data or
files, or other tangible or intangible property (including intellectual
property) relating in any way to the business of the Company, including those
which are conceived by Executive or come into Executive’s possession during the
term of this Agreement, are and shall remain the exclusive property of the
Company, and Executive agrees to return all such documents, electronic data and
files, and tangible property to the Company upon termination of Executive’s
employment or at such earlier time as the Company may request of Executive, and
Executive further promises and agrees not retain any copies, summaries, or
abstracts of such tangible or intangible property.
8.5    The obligations of this Article 8 shall continue after the termination of
Executive’s employment with the Corporation for any reason, and shall be binding
on Executive’s assigns, executors, administrators, or other legal
representatives.
ARTICLE 9
JUDICIAL CONSTRUCTION


9.1    Executive believes and acknowledges that the provisions contained in this
Agreement, including without limitation the provisions contained in Section 5.1
and Articles 7, and 8 of this Agreement, are fair and reasonable and necessary
to protect the Company’s legitimate interests. Nonetheless, it is agreed that,
if a court finds any of these provisions to be invalid in whole or in part, such
finding shall not invalidate any such provision, nor the Agreement, in its
entirety, but rather the provision in question shall be construed, blue-lined,
reformed, rewritten, and/or equitably modified by the court as if the most
restrictive covenants permissible under applicable law were contained herein.
ARTICLE 10
RIGHT TO INJUNCTIVE RELIEF


10.1    Executive acknowledges that a breach or threatened breach by Executive
of any of the terms of Section 5.1 or Articles 7 or 8 of this Agreement will
render irreparable harm to the Corporation or its related entities. Accordingly,
the Corporation shall therefore be entitled to any and all equitable relief,
including, but not limited to, temporary and permanent injunctive relief, and to
any other remedy that may be available under any applicable law or agreement
between the parties, and to recover from Executive all costs of litigation
including, but not limited to, attorneys’ fees and court costs incurred in
enforcing the provisions of Section 5.1 and Articles 7 and 8.


 
8




--------------------------------------------------------------------------------




10.2    Executive acknowledges and agrees that, in the event a court determines
that a bond is necessary in connection with any grant to the Corporation of
injunctive relief, then a fair and reasonable amount for any such bond would be
$5,000.
ARTICLE 11
TERMINATION


11.1    If Executive’s employment is involuntarily terminated by the Corporation
other than for (i) Cause or (ii) due to the hiring of a new President and Chief
Executive Officer, or if Executive resigns for Good Reason, in each case, prior
to October 17, 2018, the Corporation shall pay through October 17, 2018 the
remaining portion of Executive’s annualized salary, paid according to the
Corporation’s normal payroll schedule and subject to applicable withholdings,
deductions, and tax reporting requirements, and shall pay through October 17,
2018 the employer portion of any health, dental and other employee benefit
program premiums, to the extent Executive is participating in such programs
prior to such involuntary termination, or the cash equivalent if the benefit may
not be continued after employment with the Company ceases. Such termination
pursuant to this Section 11.1 shall not be a breach of this Agreement.
11.2    If Executive’s employment or consulting arrangement is involuntarily
terminated by the Corporation for Cause at any time (or Executive voluntarily
resigns without Good Reason prior to the date on which the Corporation’s new CEO
commences employment), all compensation and benefits provided to Executive under
this Agreement shall immediately cease upon such termination, subject to
applicable employment laws and regulations; provided that, Executive shall
receive any compensation and benefits owed to him as of the date of termination
of his employment, pursuant to Article 3 hereof.
11.3    If Executive dies or his employment or consulting arrangement is
terminated due to Disability, all compensation and benefits provided to
Executive under this Agreement shall immediately cease upon such termination,
subject to applicable employment laws and regulations; provided that, Executive
or his estate shall receive any compensation and benefits owed to him (including
under any applicable long-term disability plan then maintained by the Company)
as of the date of termination of his employment, pursuant to Article 3 hereof.
Such termination pursuant to this Section 11.3 shall not be a breach of this
Agreement.
11.4    Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the Board
(without Executive participating in those deliberations) or a Committee of the
Board, or its delegate, as appropriate, and, subject to the provisions of
Section 19.1, its determination shall be final (the “Termination
Determination”).
ARTICLE 12
ASSIGNMENT


12.1    Executive consents to and the Corporation shall have the right to assign
this Agreement to the Corporation’s successors or assigns. Additionally,
Executive consents to and the Corporation shall have the right to assign this
Agreement to any subsidiary of the


 
9




--------------------------------------------------------------------------------




Corporation. All covenants or agreements hereunder shall inure to the benefit of
and be enforceable by the Corporation’s successors or assigns.
12.2    For purposes of Section 12.1 and the possible assignment of this
Agreement, the terms “successors” and “assigns” shall include any corporation
which buys all or substantially all of the Corporation’s assets, or a
controlling portion of its stock, or with which it merges or consolidates.
12.3    Executive’s rights under this Agreement are personal to Executive and
may not be assigned, except with the written consent of the Board.
ARTICLE 13
FAILURE TO DEMAND PERFORMANCE AND WAIVER


13.1    The Corporation’s failure at any time to demand strict performance or
compliance by Executive either during or after Executive’s employment with any
part of this Agreement shall not be deemed to be a waiver of the Corporation’s
rights under this Agreement or by operation of law. The Corporation’s rights
under this Agreement can only be waived expressly, in writing by the Board. Any
express waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed as a waiver of any subsequent breach
thereof.
ARTICLE 14
ENTIRE AGREEMENT


14.1    The Corporation and Executive agree that no modifications of this
Agreement may be made except by means of a written agreement or memorandum
signed by both parties and also acknowledge that this Agreement contains the
full and complete agreement between and among them, that there are no oral or
implied agreements or other modifications relating to the same subject matter.
ARTICLE 15
GOVERNING LAW


15.1    The parties acknowledge that the Corporation’s principal place of
business is located in the State of Minnesota. The parties hereby agree that
this Agreement shall be construed in accordance with the internal laws of the
State of Minnesota without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Minnesota.
15.2    Executive and the Company agree to submit to the exclusive jurisdiction
of, and venue in, the courts of the State of Minnesota, County of Hennepin, or
of the Federal District Court of Minnesota venued in Hennepin County, with
respect to any dispute that may arise between them.






 
10




--------------------------------------------------------------------------------




ARTICLE 16
SURVIVAL


16.1    The parties agree that Articles 5, 7 and 8 of this Agreement, and those
provisions necessary for the enforcement of Articles 5, 7 and 8 of this
Agreement, shall survive termination of this Agreement and termination of
Executive’s employment for any reason.
ARTICLE 17
UNDERSTANDINGS


17.1    Executive hereby acknowledges that (i) this Agreement constitutes good
and valuable consideration in exchange for the obligations and agreements
undertaken by Executive by this Agreement, including, without limitation, the
provisions contained in Articles 7 and 8 of this Agreement and (ii) that
Executive has carefully considered the obligations, restrictions, and
undertakings contained in this Agreement and, having had the opportunity to
confer with counsel of Executive’s own choosing, has determined that they are
reasonable.
17.2    By signing below, Executive authorizes the Corporation to notify third
parties (including, but not limited to, Executive’s actual or potential future
employers) of Articles 7 and 8 of this Agreement, and those provisions necessary
for the enforcement of Articles 7 and 8 of this Agreement, and Executive’s
responsibilities hereunder.
17.3    Executive represents and warrants to the Corporation that Executive is
not under, or currently bound to be under in the future, any obligation to any
person or entity that is or would be inconsistent or in conflict with this
Agreement or would prevent, limit, or impair in any way the performance by
Executive of Executive’s obligations hereunder.
17.4    If Executive possesses any information that Executive knows or should
know is considered by any third party to be the confidential, trade secret, or
otherwise proprietary information of such third party, Executive shall not
disclose such information to the Company or use such information during the term
of this Agreement or in any other way to benefit the Company.
ARTICLE 18
REIMBURSEMENT


18.1    Upon submission by Executive of customary documentation, in form
reasonably satisfactory to the Corporation, the Corporation shall reimburse
Executive for fees and expenses of Executive’s legal counsel incurred in
connection with the negotiation and execution of this Agreement and the Exhibits
hereto, up to an aggregate amount not to exceed $2,500.


 
11




--------------------------------------------------------------------------------




ARTICLE 19
MEDIATION


19.1    If the Board or Committee makes a Termination Determination, then the
Company shall provide written notice thereof to Employee (the “Company
Termination Notice”). If Employee disagrees with the determination referred to
in the Company Termination Notice, then Employee may request that the Company
participate in mediation in an effort to resolve the disagreement. Employee
shall make such request by submitting to the Company (Attention: General
Counsel) and to JAMS (c/o its Minneapolis office or, if none, its Chicago
office) (the “Mediation Facilitator”), within ten (10) calendar days of the date
of the Company Termination Notice, a written request for mediation (the
“Mediation Request”). The parties will cooperate with the Mediation Facilitator
and with one another in selecting a mediator from the Mediation Facilitator’s
panel of neutrals, and in scheduling the mediation proceedings in the
Minneapolis, Minnesota area. In the event that the parties are unable to select
a mediator within ten (10) calendar days of the date of the Mediation Request,
the Mediation Facilitator shall appoint the mediator and the mediation shall be
held as soon as practicable thereafter, but no later than twenty-one (21)
calendar days after a mediator has been selected or appointed. The Company
covenants that it will participate in the mediation in good faith through
representation by an appropriate member of its executive management and Employee
covenants that he will personally participate in the mediation in good faith.
The parties will share equally the costs of the mediation process, including all
fees and expenses of the mediator, but shall each be responsible for its or his
own expenses of participating in the mediation. In the event the parties are
unable to resolve the dispute through mediation, then the Termination
Determination shall be final and binding.


 
12




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed Executive’s name, all as of the day and year written below.


 
 
 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
 
Date:
January 15, 2018
 
By:
/s/ Kent Kleeberger
 
 
 
 
 
Witness:
/s/ Brook Nuernberg
 
Its:
Board Chair
 
 
 
 
 
 
 
 
 
 
 
 
 
JOEL N. WALLER
 
 
 
 
 
Date:
January 15, 2018
 
/s/ Joel N. Waller
 
 
 
 
 
Witness:
/s/ Brook Nuernberg
 
 
 







 
13




--------------------------------------------------------------------------------





Exhibit A
STOCK OPTION AGREEMENT


(Non-Qualified Stock Option)


Name of Employee:
Joel N. Waller
 
 
Date of Grant:
January 15, 2018
 
 
Number of Shares:
375,000
 
 
Exercise Price Per Share:
$1.26



THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective after the close
of business on the 15th day of January, 2018, between Christopher & Banks
Corporation, a Delaware corporation (the “Company”), and Joel N. Waller, interim
President & Chief Executive Officer of the Company (“Employee”), to record the
granting of an equity award authorized by the Company’s Board of Directors (the
“Board”) pursuant to the terms of the Christopher & Banks Corporation 2014 Stock
Incentive Plan (the “Plan”).


1.    Grant of Option. Pursuant to the terms of the Plan, the Company hereby
grants to Employee, effective as of the date of grant listed above and subject
to the terms and conditions of the Plan and this Agreement, a non-qualified
option to purchase from the Company an aggregate of 375,000 shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), at the
purchase price of $1.26 per share (the “Option”), such Option to be exercisable
as hereinafter provided.


2.    Expiration Date. This Option shall expire on January 15, 2023, the 5-year
anniversary of the date of grant (the “Expiration Date”), unless earlier
terminated, in whole or in part, as hereinafter set forth.


3.    Vesting of Option. Subject to Section 8 hereof, this Option shall vest and
become exercisable upon the earliest to occur of: (i) October 17, 2018 whether
or not Employee is serving as an Employee or a consultant to the Company and
(ii) termination of Employee’s employment without “Cause” (as defined below) due
to a “Change-in-Control” of the Company (as defined below).


This Option may be partially exercised from time-to-time. This Option may not be
exercised after the Expiration Date. Notwithstanding the foregoing, this Option
shall not be exercisable for a fractional share of Common Stock. Any exercise of
this Option shall be made in writing, using such form as is approved by the
Company, and duly executed and delivered by Employee (or his legal
representative, heir or designee) to the Company, and specifying the number of
shares as to which the Option is being exercised.


 
14




--------------------------------------------------------------------------------




4.    Payment of Option Exercise Price. On the date of any exercise of this
Option, the purchase price of the shares as to which this Option is being
exercised shall be due and payable by Employee (or his legal representative,
heir or designee) and shall be made (i) in cash or by cash equivalent acceptable
to the Committee; (ii) by delivery of shares of Common Stock held by Employee
for more than six (6) months (or such other period as the Committee may deem
appropriate, for accounting purposes or otherwise), any such shares so delivered
to be deemed to have a value per share equal to the Fair Market Value of the
shares on such date; (iii) through an open-market, broker-assisted sales
transaction pursuant to which the Company is promptly delivered the amount of
proceeds necessary to satisfy the exercise price; or (iv) if approved by the
Committee, by a combination of the methods described above.


5.    Option Nontransferable. This Option is not transferable otherwise than to
(i) Joel N. Waller, or his successor(s), as Trustee of the Joel N. Waller
Revocable Trust U/A dated January 26, 2005, including any amendments thereto
(the “Waller Trust”), (ii) by will, or (iii) the laws of descent or distribution
and, during Employee’s lifetime, is exercisable only by Employee, the trustee of
the Waller Trust, or his guardian or legal representative.


6.    Rights as a Stockholder. Employee shall have no rights as a stockholder
with respect to any of the shares covered by this Option until the date of
issuance to Employee of a stock certificate or other evidence of the issuance
for such shares, and no adjustment shall be made for any dividends or other
rights if the record date of such dividends or other rights is prior to the date
such stock certificate or other evidence of the issuance for such shares is
issued.


7.    General Restrictions. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law. The Company shall not be obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.


8.    Termination of Employment.


(a)    This Option shall terminate immediately upon the termination for Cause of
Employee’s employment by the Company or any subsidiary or his consulting
arrangement with the Company.


(b)    If Employee’s employment is terminated by Employee or the Company due to
Employee’s Disability or death, then a pro rata portion of this Option shall
vest, as follows: for each monthly period ending on or after 17th day of each
calendar month after January 2018 and prior to October 17, 2018 (the “Monthly
Period”), 1/9th of the Option award shall vest. As an example, if termination
based on Employee’s Disability or death occurred on May 18, 2018, then 4/9ths of
the Option would vest; if such termination occurred on May 16, 2018, 1/3rd
(3/9ths) would vest. In addition, in such event, such pro rata portion of this
Option shall be exercisable by Employee or his legal representative, heir or
devisee, as


 
15




--------------------------------------------------------------------------------




appropriate, after vesting, for the lesser of (i) three years following
Employee’s termination date and (ii) until the Expiration Date.


(c)    If Employee’s employment is terminated by Employee for Good Reason or by
the Company for any reason other than Cause, Disability or death, this Option
may be exercised by Employee or his legal representative, heir or devisee, as
appropriate, after vesting, for the lesser of (i) three years following
Employee’s termination date and (ii) until the Expiration Date.


(d)    Notwithstanding anything to the contrary in clauses (b) or (c) of this
Section 8, subject to Section 15, the Company may terminate and cancel this
Option during the post-termination exercise period referred to in the preceding
sentence if the Company’s Board of Directors or the Committee has determined
that Employee has, before or after the termination of employment, materially
breached the terms of any agreement between Employee and the Company, including
any employment, confidentiality, or nonsolicit agreement, violated in a material
way any Company policy or engaged in any other act that can be reasonably
expected to cause substantial economic or reputational injury to the Company,
such determination defined as the “Exercise Termination Determination.”


(e)    This Option (or any portion thereof) which is not exercisable on the date
of termination of Employee’s employment shall not be exercisable thereafter.


(f)    Nothing contained in this Section 8 shall be interpreted or have the
effect of extending the period during which this Option may be exercised beyond
the Expiration Date provided in this Agreement or established by law or
regulation. Death of Employee subsequent to his employment termination shall not
extend such period.


9.    Definitions.


(a)“Cause” shall mean as defined in the Employment Agreement effective as of
January 15, 2018 between the Employee and the Company.


(b)    “Change-in-Control” shall be as defined in Section 6(g)(viii) of the
Plan.


(c)    “Disability” shall mean any physical or mental condition which would
qualify Employee for a disability benefit under any long-term disability plan
then maintained by the Company or the employing subsidiary.


(d)    “Good Reason” means a resignation of employment by Employee within twenty
(20) calendar days following the occurrence of any one or more of the following
events without the Employee’s written consent, other than the result of the
hiring of a new President and Chief Executive Officer: (i) any material
diminution in Employee’s position, responsibilities or title; (ii) any
diminution in Employee’s base compensation, other than when made on the same or
substantially similar basis for all senior executives of the Company, as
determined by the Board or any duly authorized Committee of the


 
16




--------------------------------------------------------------------------------




Board, after considering Employee’s input, or (iii) the Company’s material
breach of Articles 1 or 3 of that certain Employment Agreement, by and between
Employee and the Company and made effective as of the date hereof, which breach
has not been cured as provided below in this Section 9(d).
Employee shall have Good Reason to terminate his employment if (i) within
fifteen (15) calendar days following Executive’s determination that a Good
Reason exists, he notifies the Company (Attention: General Counsel) in writing
that he has determined a Good Reason exists and specifies in reasonable detail
the event creating Good Reason, and (ii) following receipt of such notice, the
Company fails to remedy such event within twenty (20) calendar days. If either
condition is not met, Employee shall not have a Good Reason to terminate his
employment.    
10.    Adjustment of Shares.


(a)    In the event there is any recapitalization in the form of a stock
dividend, distribution, split, subdivision or combination of shares of Common
Stock of the Company, resulting in an increase or decrease in the number of
shares of Common Stock outstanding, the number of shares of Common Stock covered
by this Option and the exercise price per share under this Option shall be
increased or decreased proportionately, as the case may be, without change in
the aggregate exercise price.


(b)    If, pursuant to any reorganization, sale or exchange of assets,
consolidation or merger, outstanding Common Stock of the Company is or would be
exchanged for other securities of the Company or of another corporation which is
a party to such transaction, or for property, this Option shall apply to the
securities or property into which the Common Stock covered hereby would have
been changed or for which such Common Stock would have been exchanged had such
Common Stock been outstanding at the time.


11.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld or collected from Employee. In
accordance with such rules as may be adopted by the Committee, Employee may
elect to satisfy Employee’s tax withholding obligations arising from the
exercise of the Option by (i) delivering cash, a check (bank check, certified
check or personal check) or a money order payable to the Company on or before
the Option exercise date, (ii) having the Company withhold a portion of the
shares of Common Stock otherwise to be delivered upon exercise of the Option
having a Fair Market Value equal to the amount of such taxes, (iii) delivering
to the Company on or before the Option exercise date, shares of Common Stock
held by Employee for more than six (6) months (or such other period as the
Committee may deem appropriate for accounting purposes or otherwise) having a
Fair Market Value equal to the amount of such taxes, or (iv) if approved by the
Committee, a combination of the methods described above. If the number of shares
of Common Stock to be delivered to Employee is not a whole number, then the
number of shares of Common Stock shall


 
17




--------------------------------------------------------------------------------




be rounded down to the nearest whole number. Employee’s election regarding
satisfaction of withholding obligations is to be made on or before the Option
exercise date.


12.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ Employee,
and this Agreement shall not affect in any way the right of the Company or any
of its subsidiaries to terminate the employment of Employee. For purposes of
this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee of the Company, any successor
corporation or a parent or subsidiary corporation of the Company or any
successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and, subject to
the provisions of Section 15, its determination shall be final (the “Termination
Determination”).


13.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee.


14.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.


15.    Mediation. If the Board or the Committee makes an Exercise Termination
Determination or a Termination Determination, then the Company shall provide
written notice thereof to Employee (the “Termination Notice”). If Employee
disagrees with the determination referred to in the Termination Notice, then
Employee may request that the Company participate in mediation in an effort to
resolve the disagreement. Employee shall make such request by submitting to the
Company (Attention: General Counsel) and to JAMS (c/o its Minneapolis office or,
if none, its Chicago office) (the “Mediation Facilitator”), within ten (10)
calendar days of the date of the Termination Notice, a written request for
mediation (the “Mediation Request”). The parties will cooperate with the
Mediation Facilitator and with one another in selecting a mediator from the
Mediation Facilitator’s panel of neutrals, and in scheduling the mediation
proceedings in the Minneapolis, Minnesota area. In the event that the parties
are unable to select a mediator within ten (10) calendar days of the date of the
Mediation Request, the Mediation Facilitator shall appoint the mediator and the
mediation shall be held as soon as practicable thereafter, but no later than
twenty-one (21) calendar days after a mediator has been selected or appointed.
The Company covenants that it will participate in the mediation in good faith
through representation by an appropriate member of its executive management and
Employee covenants that he will personally participate in the mediation in good
faith. The parties will share equally the costs of the mediation process,
including all fees and expenses of the mediator, but shall each be responsible
for its or his own expenses of participating in the mediation. In the event the
parties are unable to resolve the dispute through mediation, then the Exercise
Termination Determination and/or the Termination Determination shall be final
and binding.


16.    Plan Controls. Employee hereby agrees to be bound by all of the terms and
provisions of the Plan, including any which may conflict with those contained in
this Agreement. The Plan is


 
18




--------------------------------------------------------------------------------




hereby incorporated by reference into this Agreement, and this Agreement is
subject in all respects to the terms and conditions of the Plan. In the event of
any conflict between this Agreement and the Plan, the terms of the Plan shall
control. Except as otherwise defined herein, capitalized terms contained in this
Agreement shall have the same meaning as set forth in the Plan.


17.    Committee’s Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, in a delegate to the extent of such delegation, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the option.




[REMAINDER OF PAGE INTENTIONALLY OMITTED; SIGNATURE PAGE FOLLOWS]




 
19




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
a director thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.


 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
By:
 
 
 
Kent Kleeberger
 
 
 
 
Title:
Chair of the Board of Directors
 
 
 
 
EMPLOYEE
 
 
 
 
Signed:
 
 
 
Joel N. Waller































    




 
20




--------------------------------------------------------------------------------





Exhibit B
PERFORMANCE BONUS AWARD AGREEMENT


THIS PERFORMANCE BONUS AWARD AGREEMENT (this “Agreement”) is made effective as
of the 15th day of January, 2018 (the “Effective Date”), between Christopher &
Banks Corporation, a Delaware corporation (the “Company”), and Joel N. Waller
(“Employee”).


WHEREAS, the Company desires to provide Employee a performance based award in
connection with the extension of Employee’s term as interim CEO (the “Amended
Agreement”) and to reward Employee for improved financial performance which
results in an appreciation in the Company’s stock price as described in Exhibit
A.


1.    Award. Subject to the terms and conditions of this Agreement, the Company
grants to Employee a performance bonus award consisting of two potential bonus
payments as described in Exhibit A, a copy of which is attached hereto and
incorporated herein by reference, in the event the Closing Price (as defined in
Exhibit A) during the Vesting Period (as defined in Exhibit A) reaches or
exceeds (i) $2.50 and (ii) $3.50 (the “Award”).


2.    Restrictions. Employee’s acceptance of the Award is conditioned on his
acceptance of the following restrictions:


(a)    Forfeiture Restrictions. Unless or until the performance criteria
described in Exhibit A to this Agreement are met or the Forfeiture Restrictions
lapse as described in Section 2(b) below, the Award shall not vest and may not
be sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of. Employee shall, for no consideration, immediately
forfeit the Award subject to the Forfeiture Restrictions (as defined below) to
the extent the Award does not vest in accordance with this Agreement, including
Exhibit A. The prohibition against transfer and the obligation to forfeit the
Award upon failure to meet the performance criteria in Exhibit A are herein
referred to as the “Forfeiture Restrictions”.


(b)    Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
as to the Award in accordance with, and to the extent provided in this Agreement
and Exhibit A.


Notwithstanding the other provisions of this Agreement, including Exhibit A, the
Forfeiture Restrictions shall lapse as to all of the Award, to the extent they
have not already lapsed, on the occurrence, prior to the Vesting Date (as
defined in Exhibit A), of a Change in Control (as such term is defined in
Section 6 (g)(viii) of the Company’s 2014 Stock Incentive Plan). In such event
and notwithstanding the provisions of Exhibit A, the gross amount of the Award
shall be determined by multiplying 100,000 or 200,000 as the case may be by the
Closing Price of one share of the Company’s Common Stock, as reported on the New
York Stock Exchange on the Trading Day (as defined in Exhibit A) immediately
preceding the Change-in-Control. For example (i) if prior to the
Change-in-Control, none of the Award has been achieved and the Closing Price on
the Trading Day preceding the Change-in-Control is $2.10 then the gross amount
of the Award shall be $420,000 (200,000 x $2.10) or (ii) if prior to the Trading
Day preceding the Change-in-Control,


 
21




--------------------------------------------------------------------------------




the Closing Price of the Company’s Common Stock has reached or exceeded $2.50,
and the award of $250,000 pursuant to Exhibit A has previously been paid, but
the Company’s Common Stock has not reached $3.50 and the Closing Price on the
day preceding the Change-in-Control is $3.00 then the gross amount of the Award
shall be $300,000 (100,000 x $3.00).


In the event Employee’s employment or consulting arrangement is terminated for
Cause (as defined in Section 8 below) prior to the lapsing of the Forfeiture
Restrictions, the Award shall be immediately forfeited in full.


Upon the lapse of the Forfeiture Restrictions without forfeiture, and following
deduction of the applicable withholding taxes and other deductions pursuant to
Section 3 hereof, the Company shall pay the net proceeds of the Award to
Employee.


(c)    Assignment of the Award. Employee may assign the Award to Joel N. Waller,
or his successor(s), as Trustee of the Joel N. Waller Revocable Trust U/A dated
January 26, 2005, including amendments thereto (the “Waller Trust”); provided
that, no later than the effective date of such transfer, the Trustee of the
Waller Trust delivers a certificate, signed by the Trustee, to the Company
(Attention: General Counsel) acknowledging and agreeing that the Waller Trust is
subject to all of the terms and conditions of this Agreement, including Exhibit
A, to the same extent as if it were the Employee.


3.    Income Tax Matters. In order to comply with all applicable federal, state
or local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state and local
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Employee, are withheld from the Award or collected from
Employee. Employee has not relied on any advice or guidance from the Company as
to the tax consequences of this Award.


4.    Employment Relationship. Nothing in this Agreement shall be construed as
constituting a commitment, guaranty, agreement, or understanding of any kind or
nature that the Company or its subsidiaries shall continue to employ Employee,
and this Agreement shall not affect in any way the right of the Company or any
of its subsidiaries to terminate the employment of the Employee. For purposes of
this Agreement, Employee shall be considered to be in the employment of the
Company as long as Employee remains an employee of the Company, any successor
corporation or a parent or subsidiary corporation of the Company or any
successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and, subject to
the provisions of Section 7, its determination shall be final (the “Termination
Determination”).


5.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all lawful successors to Employee.


6.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Minnesota, without reference to the
principles of conflicts of laws.


 
22




--------------------------------------------------------------------------------




7.    Mediation. If the Board or the Committee makes a Termination
Determination, then the Company shall provide written notice thereof to Employee
(the “Termination Notice”). If Employee disagrees with the determination
referred to in the Termination Notice, then Employee may request that the
Company participate in mediation in an effort to resolve the disagreement.
Employee shall make such request by submitting to the Company (Attention:
General Counsel) and to JAMS (c/o its Minneapolis office or, if none, its
Chicago office) (the “Mediation Facilitator”), within ten (10) calendar days of
the date of the Termination Notice, a written request for mediation (the
“Mediation Request”). The parties will cooperate with the Mediation Facilitator
and with one another in selecting a mediator from the Mediation Facilitator’s
panel of neutrals, and in scheduling the mediation proceedings in the
Minneapolis, Minnesota area. In the event that the parties are unable to select
a mediator within ten (10) calendar days of the date of the Mediation Request,
the Mediation Facilitator shall appoint the mediator and the mediation shall be
held as soon as practicable thereafter, but no later than twenty-one (21)
calendar days after a mediator has been selected or appointed. The Company
covenants that it will participate in the mediation in good faith through
representation by an appropriate member of its executive management and Employee
covenants that he will personally participate in the mediation in good faith.
The parties will share equally the costs of the mediation process, including all
fees and expenses of the mediator, but shall each be responsible for its or his
own expenses of participating in the mediation. In the event the parties are
unable to resolve the dispute through mediation, then the Termination
Determination shall be final and binding.


8.    Definitions.


(a)    “Cause” shall mean as defined in the Employment Agreement effective as of
January 15, 2018 between the Employee and the Company.


9.    Application of Code Section 409A. Notwithstanding anything herein to the
contrary, it is intended that any payment that is provided pursuant to this
Agreement that is considered to be deferred compensation subject to Internal
Revenue Code Section 409A shall be paid and provided in a manner, and at such
time and form, as complies with the applicable requirements of Code Section 409A
to avoid the unfavorable tax consequences provided therein for non-compliance.
    


[REMAINDER OF PAGE INTENTIONALLY OMITTED; SIGNATURE PAGE FOLLOWS]


 
23




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
a director thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.


 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
By:
 
 
 
Kent Kleeberger
 
 
 
 
Date:
 
 
 
 
 
Title:
Chair of the Board of Directors
 
 
 
 
EMPLOYEE
 
 
 
 
Signed:
 
 
 
Joel N. Waller
 
 
 
 
Date:
 









 
24




--------------------------------------------------------------------------------




EXHIBIT A


Performance Vesting


This Exhibit A to the Performance Bonus Award, effective January 15, 2018 (the
“Agreement”), contains the performance criteria for the Forfeiture Restrictions
to lapse with respect to the Award. Capitalized terms used but not defined
herein shall have the same meanings assigned to them in the Agreement.


Lapse of Forfeiture Restrictions


Except as otherwise provided in the Agreement, the Forfeiture Restrictions will
lapse with respect to the Award as follows:
1.If, on or prior to the Vesting Date (as defined below), the closing stock
price of one share of the Company’s Common Stock, as reported on the New York
Stock Exchange (“NYSE”) on any Trading Day, is equal to or greater than $2.50
then Employee shall be entitled to a bonus award of $250,000 subject to
withholding pursuant to Section 3 of the Agreement; and


2.If, on or prior to the Vesting Date, the closing stock price of one share of
the Company’s Common Stock on any Trading Day, as reported on the NYSE, is equal
to or greater than $3.50 then Employee shall be entitled to a bonus award of
$350,000 subject to withholding pursuant to Section 3 of the Agreement.


As used herein, “Trading Day” means a day on which the NYSE is generally open
for trading and trading in the Common Stock of the Company has not been
suspended for any reason.


The “Vesting Date” means the earlier of the twelve-month anniversary of (i)
Employee’s last day of service as interim CEO of the Company due to his death or
disability; (ii) Employee’s last day of service as interim CEO due to the
commencement of employment of a new CEO of the Company, and Employee elects not
to provide consulting services to the Company under the Amended Agreement; and
(iii) if the Employee is providing consulting services to the Company under the
Amended Agreement as of the date a new CEO commences employment, the last day of
consulting services provided by Employee to the Company, such determination to
be made by the new CEO, in consultation with the Board of Directors.




 
25


